DETAILED ACTION

Status of Claims
The status of the claims is as follows:
(a) Claims 1-20 remain pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  The Applicant's submission filed on 07/16/2021 has been entered.

Response to Amendments
The Examiner accepts the amendments received on 06/21/2021. The Applicant’s claims 1-20 remain pending. The Applicant amends claims 1, 11, and 16. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

 
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter. Specifically, the claimed invention is directed to a judicial exception without significantly more.

Analysis for Independent Claims 1, 11, and 16:
Step 1: Determining if claim(s) are directed a statutory class of invention (i.e., process, machine, manufacture, composition of matter).
Independent claim 1 is directed to “a computer-implemented method”. The claim is directed to a process, which is a statutory category. (Step 1: yes)
Independent claim 11 is directed to “a system comprising”. The claim is directed to a process, which is a statutory category. (Step 1: yes)
Independent claim 16 is directed to “a non-transitory computer-readable storage medium including instruction that when executed”. The claim is directed to a process, which is a statutory category. (Step 1: yes)

Step 2A Prong One: Determining if the claim(s) recite a judicial exception (e.g., mathematical concepts, certain method of organizing human activity, or a mental processes (MPEP 2106.04). 
Independent claims 1, 11, and 16 recite, in general, the steps of “determining, by a computer system, sensor data of a location of a geographic region,” “determining, by the computing system, a sensor map representing the geographic region,” “associating, by the computing system, the collected sensor data,” “determining, by the computing system, at least one corresponding fingerprint,” “localizing, by the computer system, at least one vehicle traveling within the geographic region based on the at least one corresponding fingerprint,” “determining, by the computing system, a correlation between the at least one cell and a position associated with a trajectory of the at least one vehicle.”
These limitations, as currently drafted, are a simple process that, under their broadest reasonable interpretation, covers performance of the limitations in the mind.  For example, the claim limitations encompass a person looking at data collected and determining information from the collected data (i.e., determining sensor data of a location of a geographic region, associating the sensor data with a grid of cells, determining the sensor data corresponds to a specific cell, and determine a correlation of the cell and a position and trajectory of a vehicle) . The Examiner notes that under MPEP 2106.04(a)(2)(III), the courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same). As such, a person looking at the obtained data could generate or identify the various values and data therefrom, either mentally or using a pen and paper. Claims 1, 11, and 16 are directed to the judicial exception of a mental process.

Step 2A Prong Two: Determining if additional limitations within the claim(s) integrate the judicial exception into a practical application.
Independent claims 1, 11, and 16 recite, for example, the additional elements of “a computing system,” “sensor data,” “vehicle(s),” and “a sensor map.”
The Examiner finds these elements are generic elements (e.g., processing circuitry) for performing the general steps stated above. Accordingly, the additional elements within the claim taken as a whole and individually do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Claims 1, 11, and 16 is not integrated into a practical application.

Step 2B: Determining if the additional elements, taken individually and in combination, do not result in the claim, as a whole, amounting to significantly more than the judicial exception.
The additional elements in claims 1, 11, and 16 fail to recite any additional elements, viewed both individually and as a whole, that amount to significantly more than the judicial exception. The same analysis applies in this step 2B as discussed in Step 2A Prong Two. Independent claims 1, 11, and 16 fail to claim anything significantly more than the judicial exception.

Conclusion:
Independent claims 1, 11, and 16 are directed to the abstract idea of a mental process. Accordingly, claims 1, 11, and 16 are not patent eligible under 35 U.S.C. 101. 

Analysis for Dependent Claims 2-9:
Step 1: Determining if the claim(s) are directed a statutory class of invention (i.e., process, machine, manufacture, or composition of matter).
Claims 2-10 are directed to the computer-implemented method of claim 1. The claims are directed to a process, which is a statutory category. (Step 1: yes)
Claims 12-15 are directed to the system of claim 11. The claims are directed to a process, which is a statutory category. (Step 1: yes)
Claims 17-20 are directed to the the non-transitory computer-readable storage medium of claim 16. The claims are directed to a process, which is a statutory category. (Step 1: yes)

Step 2A Prong One: Determining if the claim(s) recite a judicial exception (e.g., mathematical concepts, mental processes, certain methods of organizing human activity, fundamental economic practices, and “an idea ‘of itself’”).
Claims 2-10, 12-15, and 17-20 recite additional limitations directed to a mental process. The same analysis of Step 2A Prong One for claim 1 applies. Claims 2-10, 12-15, and 17-20 are directed to the judicial exception of a mental process.

Step 2A Prong Two: Determining if additional limitations within the claim(s) integrate the judicial exception into a practical application.
Claims 2-10, 12-15, and 17-20 recite additional limitations, which viewed both individually and in combination, fail to integrate the judicial exception into a practical application. Claims 2-10, 12-15, and 17-20 are not integrated into a practical application.

Step 2B: Determining if the additional elements, taken individually and in combination, do not result in the claim, as a whole, amounting to significantly more than the judicial exception?
The additional elements in claims 2-10, 12-15, and 17-20 fail to recite any additional elements, viewed both individually and as a whole, that amount to significantly more than the judicial exception. The same analysis applies in this step 2B as discussed in Step 2A Prong Two (see independent and dependent claim analysis). Claims 2-10, 12-15, and 17-20 fail to claim anything significantly more than the judicial exception.

Conclusion:
Dependent claims 2-10, 12-15, 17-20 are directed to the abstract idea of a mental process. Accordingly, claims 2-10, 12-15, and 17-20 are not patent eligible. Overall, claims 1-20 are not patent eligible.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6, 8-13, and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zych U.S. P.G. Publication 2014/0257621 (hereinafter, Zych).
Regarding Claim 1, Zych teaches a computer-implemented method comprising: 
-determining, by a computing system (computing system, Zych, Paragraph 0049 and Figure 9), sensor data of a location of a geographic region collected by one or more vehicles while navigating the location of the geographic region (sensor data collected by a plurality of vehicles (e.g., convoy of hummers) over a set region, Zych, Paragraphs 0068-0071 and Figures 1 and 9), wherein the collected sensor data includes sensor readings generated at least in part by a surface interaction between the one or more vehicles and a road surface of the location (acoustic sensor to determine surface interactions between the vehicle and the surface, Zych, Paragraph 0036); 
-determining, by the computing system, a sensor map representing the geographic region, wherein the sensor map segments a plurality of locations associated with the geographic region into a grid of cells (generating a sensor map from the data, wherein the map is divided into cells, Zych, Paragraph 0042 and Figures 4A and 4B); 
-associating, by the computing system, the collected sensor data with at least one cell in the grid of cells corresponding to the location of the geographic region navigated by the one or more vehicles; (associating sensor data (e.g., acoustic data) with the cells in the gird of cell within the map, Zych, Paragraph 0042 and Figures 4A and 4B); 
-determining, by the computing system, at least one corresponding fingerprint for the at least one cell based at least in part on the collected sensor data associated with the at least one cell (via the vehicle computing system determining a property or properties associated with the cell within the map (e.g., a score given to a cell within the map indicating that the property of the cell is sandy), Zych, Paragraphs 0042-0043, 0036, and Figures 4A and 4B); and
-localizing, by the computing system, at least one vehicle traveling within the geographic region based on the at least one corresponding fingerprint (routing the vehicle or vehicles based on the geographic region’s corresponding fingerprint (e.g., routing around what is determined a non-safe area), Zych, Paragraphs 0069-0071), wherein the localizing further comprises:
-determining, by the computing system, a correlation between the at least one cell and a position associated with a trajectory of the at least one vehicle (computing system determines a correlation between the at least one cell identified and a position / trajectory of the at least one vehicle (i.e., based on the cell identified, the vehicle can determine positon within a map and the trajectory of the vehicle within the map), Zych, Paragraphs 0042-0049 and Figures 4-7).
Regarding Claim 2, Zych teaches the computer-implemented method of claim 1, wherein the collected sensor data corresponds to acoustic data collected by one or more audio sensors (acoustic sensor to determine surface interactions between the vehicle and the surface, Zych, Paragraph 0036) of the one or more vehicles (sensor data collected by a plurality of vehicles (e.g., convoy of hummers) over a set region, Zych, Paragraphs 0068-0071 and Figures 1 and 9), and wherein the sensor map representing the geographic region corresponds to an acoustic map (via the vehicle computing system determining a property or properties associated with the cell within the map (e.g., a score given to a cell within the map indicating that the property of the cell is sandy, which is a geographic region), Zych, Paragraphs 0042-0043, 0036, and Figures 4A and 4B).
Regarding Claim 3, Zych teaches the computer-implemented method of claim 2, wherein the at least one corresponding fingerprint for the at least one cell corresponds to an acoustic fingerprint that represents acoustic properties associated with the location of the geographic region (via the vehicle computing system determining a property or properties associated with the cell within the map based on acoustic data (e.g., a score given to a cell within the map indicating that the property of the cell is sandy), Zych, Paragraphs 0042-0043, 0036, and Figures 4A and 4B).
Regarding Claim 6, Zych teaches the computer-implemented method of claim 1, wherein the collected sensor data associated with the at least one cell was collected by the one or more vehicles navigating a portion of the geographic region that is represented by the at least one cell (sensor data collected by a plurality of vehicles (e.g., convoy of hummers) over a set region, Zych, Paragraphs 0068-0071 and Figures 1 and 9).
Regarding Claim 8, Zych teaches the computer-implemented method of claim 1, wherein cells in the grid of cells vary in size (cell size within the grid may vary in size, Zych, Paragraphs 0044-0045 and Figures 4A-4B).
Regarding Claim 9, Zych teaches the computer-implemented method of claim 1, wherein the at least one cell is associated with at least a first fingerprint determined based on (i) a first layer of sensor data with the at least one cell and (sensor data determines a fingerprint (e.g., selecting a route based on the audio data), Zych, Paragraphs 0051-0054 and 0029-0031) (ii) a second fingerprint determined based on a second layer of sensor data associated with the at least one cell based at least in part on the map representing the geographic region (sensor data determines a second fingerprint (e.g., selecting a route based on the visual data), Zych, Paragraphs 0060-0071).
Regarding Claim 10, Zych teaches the computer-implemented method of claim 1, further comprising: routing, by the computing system, at least one vehicle navigating (navigating the region based on the map data (e.g., selecting a route based on the audio data), Zych, Paragraphs 0051-0054 and 0029-0031).
Regarding Claim 11, Zych teaches a system comprising: 
-at least one processor (processor, Zych, Paragraph 0049 and Figure 9); and 
-a memory storing instructions that, when executed by the at least one processor (memory to store instructions operated on by the processor, Zych, Paragraph 0049 and Figure 9), cause the system to perform: 
-determining sensor data of a location of a geographic region collected by one or more vehicles while navigating the location of the geographic region (sensor data collected by a plurality of vehicles (e.g., convoy of hummers) over a set region, Zych, Paragraphs 0068-0071 and Figures 1 and 9), wherein the collected sensor data includes sensor readings generated at least in part 50Docket No. 48JH-280018by a surface interaction between the one or more vehicles and a road surface of the location (acoustic sensor to determine surface interactions between the vehicle and the surface, Zych, Paragraph 0036); 
-determining a sensor map representing the geographic region, wherein the sensor map segments a plurality of locations associated with the geographic region into a grid of cells (generating a sensor map from the data, wherein the map is divided into cells, Zych, Paragraph 0042 and Figures 4A and 4B); 
-associating the collected sensor data with at least one cell in the grid of cells corresponding to the location of the geographic region navigated by the one or more (associating sensor data (e.g., acoustic data) with the cells in the gird of cell within the map, Zych, Paragraph 0042 and Figures 4A and 4B); and 
-determining at least one corresponding fingerprint for the at least one cell based at least in part on the collected sensor data associated with the at least one cell (via the vehicle computing system determining a property or properties associated with the cell within the map (e.g., a score given to a cell within the map indicating that the property of the cell is sandy), Zych, Paragraphs 0042-0043, 0036, and Figures 4A and 4B); and 
-localizing, by the computing system, at least one vehicle traveling within the geographic region based on the at least one corresponding fingerprint (routing the vehicle or vehicles based on the geographic region’s corresponding fingerprint (e.g., routing around what is determined a non-safe area), Zych, Paragraphs 0069-0071), wherein the localizing further comprises: 
-determining a correlation between the at least one cell and a position associated with a trajectory of the at least one vehicle (computing system determines a correlation between the at least one cell identified and a position / trajectory of the at least one vehicle (i.e., based on the cell identified, the vehicle can determine positon within a map and the trajectory of the vehicle within the map), Zych, Paragraphs 0042-0049 and Figures 4-7). 
Regarding Claim 12
Regarding Claim 13, the applicant’s claim has similar limitations to claim 3 and therefore are rejected for similar reasons set forth by the examiner in the rejection of claim 3.
Regarding Claim 16, Zych teaches a non-transitory computer-readable storage medium including instructions that, when executed by at least one processor of a computing system (memory to store instructions operated on by the processor, Zych, Paragraph 0049 and Figure 9), cause the computing system to perform:  
-51Docket No. 48JH-280018determining sensor data of a location of a geographic region collected by one or more vehicles while navigating the location of the geographic region, wherein the collected sensor data includes sensor readings generated at least in part by a surface interaction between the one or more vehicles and a road surface of the location (sensor data collected by a plurality of vehicles (e.g., convoy of hummers) over a set region, Zych, Paragraphs 0068-0071 and Figures 1 and 9); 
-determining a sensor map representing the geographic region, wherein the map segments a plurality of locations associated with the geographic region into a grid of cells (generating a sensor map from the data, wherein the map is divided into cells, Zych, Paragraph 0042 and Figures 4A and 4B); 
-associating the collected sensor data with cells in the grid of at least one cell in the grid of cells corresponding to the location of the geographic region navigated by the one or more vehicles (associating sensor data (e.g., acoustic data) with the cells in the gird of cell within the map, Zych, Paragraph 0042 and Figures 4A and 4B);
-determining at least one corresponding fingerprint for the at least one cell based at least in part on the collected sensor data associated with the at least one cell (via the vehicle computing system determining a property or properties associated with the cell within the map (e.g., a score given to a cell within the map indicating that the property of the cell is sandy), Zych, Paragraphs 0042-0043, 0036, and Figures 4A and 4B); and
-localizing, by the computing system, at least one vehicle traveling within the geographic region based on the at least one corresponding fingerprint (routing the vehicle or vehicles based on the geographic region’s corresponding fingerprint (e.g., routing around what is determined a non-safe area), Zych, Paragraphs 0069-0071), wherein the localizing further comprises:
-determining a correlation between the at least one cell and a position associated with a trajectory of the at least one vehicle (computing system determines a correlation between the at least one cell identified and a position / trajectory of the at least one vehicle (i.e., based on the cell identified, the vehicle can determine positon within a map and the trajectory of the vehicle within the map), Zych, Paragraphs 0042-0049 and Figures 4-7).
Regarding Claim 17, the applicant’s claim has similar limitations to claim 2 and therefore are rejected for similar reasons set forth by the examiner in the rejection of claim 2.
Regarding Claim 18, the applicant’s claim has similar limitations to claim 3 and therefore are rejected for similar reasons set forth by the examiner in the rejection of claim 3.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 5, 14, 15, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zych U.S. P.G. Publication 2014/0257621 (hereinafter, Zych), in view of Ying et al. CN104408442A (hereinafter, Ying).
Regarding Claim 4, Zych teaches the computer-implemented method of claim 1.
	Zych does not teach the method to include the sensor data corresponds to acceleration data collected by one or more acceleration sensors of the one or more vehicles, and wherein the sensor map representing the geographic region corresponds to an acceleration map.
	Ying teaches a vehicle system which includes an acceleration sensor (Ying, Paragraph 0031). Moreover, Ying teaches the use of the acceleration sensor to (Ying, Paragraphs 0058-0059 and 0031 and Figure 4).
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the method of Zych to include the sensor data corresponds to acceleration data collected by one or more acceleration sensors of the one or more vehicles, and wherein the sensor map representing the geographic region corresponds to an acceleration map as taught by Ying.
	It would have been obvious because having acceleration sensors in the vehicle helps ensure the correct surface and geographic regions are determined. For example, ensuring the vehicle is traveling on asphalt when the asphalt is covered in leafs. This ensures the vehicle that normal accelerations, speeds, and braking may occur vs. reduced actions for scenarios such as snow or ice covering the road (Ying, Paragrpahs 0004-0005). 
Regarding Claim 5, Zych, as modified, teaches the computer-implemented method of claim 4, wherein the at least one corresponding fingerprint for the at least one cell corresponds to an acceleration fingerprint that represents acceleration properties associated with the location of the geographic region (via the vehicle computing system determining a property or properties associated with the cell within the map based on sensor data (e.g., such as acceleration data as taught by Ying above in Claim 4), Zych, Paragraphs 0042-0043, 0036, and Figures 4A and 4B).
Regarding Claim 14
Regarding Claim 15, the applicant’s claim has similar limitations to claim 5 and therefore are rejected for similar reasons set forth by the examiner in the rejection of claim 5.
Regarding Claim 19, the applicant’s claim has similar limitations to claim 4 and therefore are rejected for similar reasons set forth by the examiner in the rejection of claim 4.
Regarding Claim 20, the applicant’s claim has similar limitations to claim 5 and therefore are rejected for similar reasons set forth by the examiner in the rejection of claim 5.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Zych U.S. P.G. Publication 2014/0257621 (hereinafter, Zych), in view of Akotkar et al. U.S. P.G. Publication 2019/0049989A1.
Regarding Claim 7, Zych teaches the computer-implemented method of claim 1.
	Zych does not teach the method to include the at least one corresponding fingerprint for the at least one cell is determined based at least in part on a machine learning model, and wherein the machine learning model determines the at least one corresponding fingerprint based on sensor properties that are shared between the collected sensor data associated with the at least one cell.
	Akotkar teaches the use of neural network (i.e., machine learning) to determine the properties (i.e., fingerprints) from audio sensors generated from a vehicle (Akotkar, Paragraph 0015 and Figure 1).

	It would have been obvious because using a machine learning model helps classify and determine features identified via the audio data (Akotkar, Paragraph 0015).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J CROMER whose telephone number is (313)446-6563. The examiner can normally be reached M-F: ~ 8:15 A.M. - 6:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/A.J.C./Examiner, Art Unit 3667     

/FARIS S ALMATRAHI/Supervisory Patent Examiner, Art Unit 3667